  Case 6:19-cv-00115-JDK Document 3 Filed 04/09/19 Page 1 of 7 PageID #: 13



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

John David Hay,                                       §
                                                      §
      Plaintiff,                                      §           Civil Action No. 6:19-cv-115
                                                      §
vs.                                                   §
                                                      §           JURY DEMANDED
Colby Chace Pate and Randall Noe                      §
Hyundai, L.P.,                                        §
                                                      §
      Defendants.                                     §

                   PLAINTIFF’S FIRST AMENDED ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:
          Plaintiff, John David Hay, complains of Defendants, Colby Chace Pate and Randall Noe

Hyundai, L.P., and for cause of action would respectfully show the Court the following:

                                                PARTIES

          1.       Plaintiff, John David Hay (“Plaintiff”), is an individual who is a citizen of the State

of Texas and currently resides in Lindale, Texas.

          2.       Defendant, Colby Chace Pate (“Pate”), is an individual who is a citizen of the State

of Texas and currently resides in Smith County, Texas. Pate may be served with process by serving

him at his usual place of business 3680 US-259, Longview, Texas, 75605, his primary residence

at 21709 Pagosa Ranch Rd, Bullard, Texas, 75757, or wherever he may be found.

          3.       Defendant, Randall Noe Hyundai, L.P. (“Hyundai”), is a Texas limited

partnership. Hyundai may be served with process by serving its registered agent, Randall H. Noe,

at 112 Brentwood Drive, Heath, Texas, 75032 or wherever he may be found.

                                            JURISDICTION

          4.       The Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1331 because



                                                     1
  Case 6:19-cv-00115-JDK Document 3 Filed 04/09/19 Page 2 of 7 PageID #: 14



this action arises under the laws of the United States, specifically, 42 U.S.C. § 2000e-3(a).

                                              VENUE

       5.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 and 42 U.S.C.

§ 2000e-5(f)(3) because the events giving rise to the asserted claims occurred in this district.

                                              FACTS

       6.      Plaintiff is a heterosexual male and has been employed almost exclusively in the

car dealership industry for many years.

       7.      Plaintiff was employed as a sales manager at Hyundai from approximately October

12, 2017 until his termination on approximately February 12, 2018. Plaintiff’s direct supervisor,

Pate, was the general manager of Hyundai, which was also the highest level supervisor at Hyundai.

Plaintiff and Pate shared an office space.

       8.      During Plaintiff’s employment with Hyundai, Pate, personally, subjected Plaintiff

to continuous conduct that was both subjectively and objectively inappropriate. Instances of Pate’s

inappropriate conduct included, but were not limited to, the following:

               a.      Pate bear-hugging Plaintiff and licking his neck on numerous occasions;

               b.      Pate attempting to force Plaintiff’s hand onto Pate’s genitalia on numerous

                       occasions;

               c.      Pate purposefully removing his genitalia from his pants and shaking it

                       around while Plaintiff and other male employees were present in the shared

                       office;

               d.      In January 2018, while Plaintiff was still present in the shared office, Pate

                       proceeded to change his clothes and pulled his underwear down, bent over,

                       spread his buttocks with his hands (with his buttocks facing the direction of




                                                 2
  Case 6:19-cv-00115-JDK Document 3 Filed 04/09/19 Page 3 of 7 PageID #: 15



                       Plaintiff), and asked Plaintiff “how would like to take this home and f--- it

                       all weekend;”

               e.      Pate asking employees to view something on his phone, which was a picture

                       of Pate’s genitalia.

               f.      Pate removing his genitalia from his pants in front of other employees while

                       asking what they could do with it; and

               g.      Pate leaning back in his chair while in the shared office rubbing his genitalia

                       while telling Plaintiff “my p---- is wet” referring to female genitalia, on

                       numerous occasions.

       9.      On or about January 29, 2018, an instance of Pate’s sexual harassment of Plaintiff

was captured on video. In this instance, Pate started thrusting his genitalia against Plaintiff’s right

arm and then grabbed Plaintiff’s hand in an attempt to force Plaintiff to rub his genitalia. This was

done in the presence of other employees who laughed at the conduct. Below are screenshots from

the video. The left screenshot shows Pate thrusting his genitalia against Plaintiff as Plaintiff tries

to push him away and the right screenshot shows Pate forcing Plaintiff’s hand to rub his genitalia

as Plaintiff is trying to pull his hand away.




                                                  3
     Case 6:19-cv-00115-JDK Document 3 Filed 04/09/19 Page 4 of 7 PageID #: 16



        10.     On February 12, 2018, despite making Pate and others aware that Plaintiff did not

in any manner welcome Pate’s harassment, Pate held Plaintiff and began licking his neck despite

Plaintiff’s best efforts to prevent Pate from doing it. Immediately after the incident, convinced

that Pate’s actions would never change and that he would have to continue enduring such ongoing

conduct as a condition of his employment with Hyundai, Plaintiff, again, advised that he did not

welcome the conduct and left the dealership for a moment to calm down.

        11.     Shortly after Plaintiff left, he called to speak with the finance manager, Jordan Ray

(“Ray”), about Pate’s ongoing harassment and advised Ray that Plaintiff did not think he could

endure it any longer. After advising Ray that he could no longer endure being subjected to Pate’s

severe and ongoing harassment, Pate instructed Ray to advise Plaintiff that he was not to come

back because his employment was terminated.

        12.     Since Plaintiff’s termination, he has been unable to secure similar employment in

the car industry even though he has more than a decade of experience in same. Plaintiff asserts

that this is due to the small tightly-knit car dealership industry in this area and that most car

dealerships are ultimately owned by the same individual/company.

                                      CAUSES OF ACTION

A.      VIOLATIONS OF TITLE VII

        13.     Plaintiff incorporates by reference and re-alleges all prior paragraphs as if fully set

forth herein.

        14.     Hyundai and Pate are liable for discriminating against Plaintiff with respect to his

terms and conditions of employment because of his sex. See 42 U.S.C. § 2000e-2(a).

        15.     Hyundai and Pate are also liable to Plaintiff based on the hostile work environment

Plaintiff was required to endure. Pate is a member of a protected class based on his gender and




                                                  4
     Case 6:19-cv-00115-JDK Document 3 Filed 04/09/19 Page 5 of 7 PageID #: 17



was subjected to unwelcome sexual harassment from Pate based on his gender. This conduct

affected a term or condition of Plaintiff’s employment with Hyundai in that he would be required

to endure the ongoing sexual harassment as a condition of his employment and Pate was his

supervisor. Based on Pate’s position as Plaintiff’s immediate supervisor, Hyundai is strictly liable

for Pate’s conduct.

        16.     Hyundai is also liable for discriminating against Plaintiff when he was terminated

for opposing the practice of Pate’s ongoing unwanted sexual acts directed toward him, which he

reasonably believed were unlawful. See 42 U.S.C. § 2000e-3(a).

B.      VIOLATIONS OF TEXAS COMMISSION ON HUMAN RIGHTS ACT
        (“TCHRA”)

        17.     Plaintiff incorporates by reference and re-alleges all prior paragraphs as if fully set

forth herein.

        18.     Hyundai and Pate are liable to Plaintiff based on the hostile work environment

Plaintiff was required to endure. Pate is a member of a protected class based on his gender and

was subjected to unwelcome sexual harassment from Pate based on his gender. This conduct

affected a term or condition of Plaintiff’s employment with Hyundai in that he would be required

to endure the ongoing sexual harassment as a condition of his employment and Pate was his

supervisor. Based on Pate’s position as Plaintiff’s immediate supervisor, Hyundai is strictly liable

for Pate’s conduct. This conduct is in violation of Tex. Lab. Code § 21.051.

        19.     Hyundai and Pate are liable for terminating Plaintiff when he opposed the ongoing

sexual harassment, which is a protected activity. See Tex. Lab. Code §§ 21.055.

                                            DAMAGES

        20.     Plaintiff incorporates by reference and re-alleges all prior paragraphs as if fully set

forth herein.



                                                  5
  Case 6:19-cv-00115-JDK Document 3 Filed 04/09/19 Page 6 of 7 PageID #: 18



        21.    Hyundai and Pate’s actions violated 42 U.S.C. § 2000e-3(a), which entitles Plaintiff

to recover from Hyundai and Pate back pay, front pay, and pre-judgment and post-judgment

interest.

        22.    Plaintiff also seeks recovery of compensatory damages as provided for under 42

U.S.C. § 1981a(a)(1).

        23.    Because Hyundai and Pate’s actions were done with malice and/or reckless

indifference to Plaintiff’s rights, Plaintiff is entitled to recover from Hyundai and Pate punitive

damages in accordance with federal and state law.

        24.    Plaintiff seeks all damages available under Title VII and the TCHRA

                                        ATTORNEY FEES

        25.    Plaintiff has been forced to incur attorney’s fees and costs as a result of Defendants’

conduct and seeks the recovery of such costs pursuant to 42 U.S.C. § 2000e-5(k) and Chapter 21

of the Texas Labor Code.

                                  CONDITIONS PRECEDENT

        26.    Plaintiff filed a Charge of Discrimination with the Texas Workforce Commission

Civil Rights Division and the Equal Employment Opportunity Commission within 180 days after

Plaintiff was terminated and Plaintiff has filed this suit within the applicable time period of receipt

of permission to proceed with suit.

                                          JURY DEMAND

        27.    Plaintiff requests a trial by jury on all issues triable to a jury.

                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that citation

be served upon Defendants, that Defendants be made to appear and answer, and that upon final




                                                   6
  Case 6:19-cv-00115-JDK Document 3 Filed 04/09/19 Page 7 of 7 PageID #: 19



hearing, Plaintiff have judgment against Defendants for compensatory damages, exemplary

damages, any additional penalties or damages allowed by statute, attorney’s fees, pre-judgment

and post-judgment interest at the maximum lawful rate, costs of court, and such other and further

relief, at law or in equity, to which Plaintiff may show himself justly entitled.

                                                      Respectfully submitted,
                                                      /s/ Dallas W. Tharpe
                                                      Dallas W. Tharpe
                                                      State Bar No. 24052036
                                                      dallas@yw-lawfirm.com
                                                      Trey Yarbrough
                                                      State Bar No. 22133500
                                                      trey@yw-lawfirm.com
                                                      YARBROUGH WILCOX, PLLC
                                                      100 E. Ferguson, Suite 1015
                                                      Tyler, Texas 75702
                                                      903-595-3111 office
                                                      903-595-0191 fax

                                                      ATTORNEYS FOR PLAINTIFF




                                                  7
